Exhibit 10.9


Loan Agreement




The Creditor: Fusako Takahama

The Debtor: Kinbasha co.,ltd.




Section 1

 

The Creditor lend 15,000,000 yen to The Debtor today.




Section 2

 

The Debtor shall repay the loan by February 28, 2014. The loan shall be repaid
in full. However, The Debtor may repay the loan or any part thereof early.




Section 3

 

The loan shall carry an interest rate of 1% per month.




Section 4

 

When The Creditor lost the benefit of time, The Debtor owe penalty interest of
14% per annum to the remaining due until paid off the loan.




Section 5

 

When an issue other than this agreement states occur, both parties dissolve the
issue with integrity.




Agreed date: February 25, 2013




Signature




The Creditor: 3-8-1 Benten-cho Hitachi city, Ibaraki

            

 Fusako Takahama




The Debtor: 2-1-10 Saiwai-cho Hitachi city, Ibaraki

           

 Kinbahsa co.,ltd.



